Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 The undersigned certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of Oconee Financial Corporation (the “Corporation”) for the quarterly period ended June 30, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Corporation. Dated: August 16, 2010 /s/ B. Amrey Harden B. Amrey Harden Chief Executive Officer Dated: August 16, 2010 /s/ Steven A. Rogers Steven A. Rogers Chief Financial Officer
